FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                                February 1, 2011
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                  Clerk of Court
                                 TENTH CIRCUIT



 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                    No. 10-8065
          v.                                           (D. Wyoming)
 CHARLES THUNEHORST,                         (D.C. No. 2:09-CR-00355-ABJ-6)

               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before KELLY, HARTZ, and HOLMES, Circuit Judges.


      Charles Thunehorst’s sole issue on appeal is a challenge to his sentence.

His opening brief, submitted on November 1 and filed on November 19, 2010,

argues that the district court improperly construed 18 U.S.C. § 924(c)(1)(A).

      On November 15, however, the United States Supreme Court rejected the

same argument in Abbott v. United States, 131 S. Ct. 18 (2010). Mr. Thunehorst




      *
       After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
concedes in his reply brief that Abbott “squarely rejected claims identical to those

made by Thunehorst in this case.” Aplee. Reply Br. at 1.

      Accordingly, we AFFIRM the judgment below.

                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                         -2-